Citation Nr: 1524617	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-04 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a right eye disorder, including visual field changes of the right eye. 


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney at Law


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from January 2004 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and June 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

On the Veteran's January 2010 VA Form 9, the Veteran requested a travel Board hearing before the Board.  The Veteran was notified about the scheduled April 2012 hearing.  The Veteran failed to appear at the scheduled hearing and evidence of record indicates that the Veteran was incarcerated during the time of the hearing.  He has not requested another hearing date.  Therefore, the Board finds that there is no hearing request pending.  

In an April 2013 Board decision, the Board denied service connection for a right eye disorder.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In June 2014, the Court issued a Memorandum Decision and a concurrent order vacating the April 2013 denial and remanding the Veteran's claim to the Board for reconsideration.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure consideration of the totality of the evidence.


FINDING OF FACT

A right eye disorder, including visual field changes of the right eye, is unrelated to service.




CONCLUSION OF LAW

A right eye disorder, including visual field changes of the right eye, was not incurred in or related to active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
	
Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, letters were sent to the Veteran in August 2006 and March 2008 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  

In regard to the duty to assist, the Veteran was afforded VA examinations in November 2006, August 2007 and May 2011.  The May 2011 examiner reviewed the case file, examined the Veteran and considered his statements prior to rendering opinions.  The examiner provided a rationale for the opinion offered.  Addendum opinions were offered in April and July 2011.  The addendums indicated that the Veteran's case file had been reviewed.  Although the April 2011 addendum opinion did not offer a rationale the opinion, the Veteran was afforded a new medical opinion in May 2011 which offered a rationale.  Therefore, the Board finds that the May 2011 examination report was adequate for adjudication purposes.  Further, the Veteran's service treatment records have been obtained and considered.  Neither the Veteran nor his attorney has identified any outstanding records that have not been obtained.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2014) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

Here, the record reflects competent and credible evidence of a current disability - namely visual changes of the right eye.  Next, there is evidence of an in-service injury.  Specifically, the Veteran stated that his eye was injured from a hot grease burn.  It is corroborated by service treatment records which show he was treated for eye problems in June, August and November 2004 and November 2005.  
As will be discussed below, the Veteran has also alleged that he was injured when a German police officer hit him on the right side of his head.  There are no service treatment records which corroborate this event and the Veteran made this allegation for the first time in June 2007, while being treated at a VA facility.  The Board finds the Veteran's report of the incident with a German police officer not credible, as it is entirely inconsistent with the evidence of record, including the service treatment records and the Veteran's own lay statements prior to 2007.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's eye disability is not related to his in-service injury. 

The Veteran was afforded several VA examinations and several medical opinions were given in connection with his claim for service connection.  

A November 2006 examination report indicated that there was no visual disability related to his grease burn injury; however, the examiner noted that the Veteran's visual field results led him to suspect an optic tract infarct.  The examiner recommended a magnetic resonance angiogram (MRA).  

At a June 2007 VA eye consultation, the Veteran reported that, during service, he was hit on the right side of his head with a lead pipe by a German policeman.  

The Veteran was afforded a MRA in July 2007 which revealed no obvious anterior communicating arteries.  The visual field test indicated a monocular temporal defect in the right eye.  

The Veteran was afforded another VA examination in August 2007 where the examiner opined,

Visual changes right eye of unknown etiology - Does not appear to be related to damage to optic nerve or tract.  No sign of optic nerve dysfunction.  Does not appear to be an acute zonal occult outer retinopathy (AZOOR) type picture.  No sign of optic atrophy.  Unknown etiology, cannot exclude trauma, but no sign of optic nerve/tract damage on exam or MRI.

Since the August 2007 examiner did not indicate whether the case file was reviewed, the RO sent the case back for clarification.  In April 2011, the Chief of Ophthalmology noted, "After reviewing Mr. Deluca's eye clinic notes, I do not think that the visual defect in the right eye is caused by damage to the eye or visual pathways from the injury to the head by a lead pipe years ago."  A further notation indicated that the Chief had reviewed the Veteran's claims folder.  

The RO further requested a clarifying medical examination.  In May 2011, a VA examiner opined that the Veteran's right eye condition was not caused or a result of grease burns to the right eye during service.  The examiner reasoned,

Grease burns are an anterior segment injury with likely residual effects found on the cornea or conjunctiva.  This patient's anterior segment findings noted no residual effects, and were unremarkable.  Visual field defects would stem from optic nerve or optic tract pathway damage, which are posterior segment and would be unaffected by ocular surface damage.  This patient had unremarkable optic nerve and pathway as well.  This opinion is supported by clinical experience and simple anatomy and function knowledge of the eye.  

The May 2011 examiner did not indicate that he reviewed the claims folder.  A July 2011 addendum indicated that the claims folder was reviewed and affirmed the May 2011 opinion.  

The Board finds the May 2011 VA examination highly probative in value.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner reviewed the Veteran's service treatment records, post-service treatment records and considered the Veteran's statements prior to rendering an opinion with supporting rationale.  He opined against a connection between the Veteran's current eye disability and service.  He explained what implications a grease burn might have on the Veteran's eye and stated that the Veteran's eye did not exhibit those implications.  The May 2011 examiner provided a well-reasoned explanation of how the Veteran's eye disability could not be secondary to the in-service hot grease burn.  

In regard to the Veteran's assertion of eye vision problems, the Board finds that the Veteran is competent to report symptoms of decreased or impaired vision.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board credits the fact that the Veteran suffered from an injury in service and currently has eye problems.  In regards to the Veteran's assertions that the hot grease burns are the source of his current eye problems, the Board finds that he is not competent to opine such an opinion.  In that regard, there is no evidence that the Veteran is a skilled medical professional familiar with eye disabilities.  The Veteran was examined by ophthalmologists, who are trained in anatomy, physiology and diseases of the eye, and through MRA testing to determine the etiology of his disability.  These professionals opined against a connection between the Veteran's in-service injury and current disability.  The Veteran has not offered any competent contrary medical evidence in support of his claim.

As mentioned above, the Board does not find the Veteran's report of being hit on the head by a German police officer credible.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds that something as serious as being hit on the head with a lead pipe would reasonably warrant medical attention.  The Veteran sought medical attention several times while in-service, including for his hot grease burns.  There is no evidence in the service treatment records of treatment for a head injury, and there is no explanation by the Veteran as to why not.  Therefore, the Board finds that the evidence is against a finding that the Veteran was hit on the head.  

That being said, the Court has requested the Board reconcile what it deemed as seemingly contradictory opinions regarding whether trauma caused the Veteran's current eye problems.  The Board finds that the August 2007 VA medical opinion which stated that trauma "could not be excluded" as a source of the Veteran's eye problems and the April 2011 addendum opinion which ruled out the pipe injury as the source of the Veteran's eye problems to not be contradictory to one another.  The August 2007 examiner did not rule out trauma, but also did not definitively say that the alleged trauma was responsible for the Veteran's problems.  The April 2011 addendum explicitly ruled out trauma based on a full review of the evidence.  Although the Veteran has argued that the April 2011 addendum opinion is inadequate for rating purposes, the Board finds that the statement regarding trauma is of no consequence.  The Board has already found the Veteran not credible regarding the report of trauma to the head by a German police officer.  There is a negative medical opinion, supported by rationale, regarding the remaining theory - namely the hot grease burn incident.  

The Board finds that the most probative evidence of record regarding nexus is the May 2011 examination report which opined against a finding between the in-service grease incident and the current disability.  

In sum, while the record shows that the Veteran had several eye injuries in service, and has had eye complaints several years post service, the preponderance of the evidence is against a finding that the current eye disability is related to the eye injury noted in service or to any injury therein.

Based on the above, the Board finds that the preponderance of the evidence is against the claim.  The claim for entitlement to service connection for a right eye disorder must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a right eye disorder, including visual field changes of the right eye, is denied. 




____________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


